      Case: 1:20-cv-06113 Document #: 51 Filed: 01/21/21 Page 1 of 15 PageID #:2416




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

SUGARTOWN WORLDWIDE LLC,
                                                         Case No. 20-cv-06113
                  Plaintiff,
                                                         Judge Virginia M. Kendall
v.
                                                         Magistrate Judge M. David Weisman
HOMEBEAUTY HANDWORK STORE, et al.,

                  Defendants.


                                    FINAL JUDGMENT ORDER

          This action having been commenced by Plaintiff Sugartown Worldwide LLC (“Lilly

Pulitzer” or “Plaintiff”)      against the fully interactive, e-commerce stores 1 operating under the

seller aliases identified on Schedule A to the Complaint and attached hereto (collectively, the

“Seller Aliases”), and Plaintiff having moved for entry of Default and Default Judgment against

the defendants identified on Schedule A attached hereto (collectively,                 the “Defaulting

Defendants”).

          This Court having entered upon a showing by Plaintiff, a temporary restraining order and

preliminary injunction against Defaulting Defendants which included an asset restraining order;

          Plaintiff having properly completed service of process on Defaulting Defendants, the

combination of providing notice via electronic publication and e-mail, along with any notice that

Defaulting Defendants received from payment processors, being notice reasonably calculated

under all circumstances to apprise Defaulting Defendants of the pendency of the action and

affording them the opportunity to answer and present their objections; and




1   The e-commerce store urls are listed on Schedule A hereto under the Online Marketplaces.

                                                     1
   Case: 1:20-cv-06113 Document #: 51 Filed: 01/21/21 Page 2 of 15 PageID #:2417




       Defaulting Defendants having failed to answer the Complaint or otherwise plead, and the

time for answering the Complaint having expired;

       THIS COURT HEREBY FINDS that it has personal jurisdiction over Defaulting

Defendants since Defaulting Defendants directly target their business activities toward consumers

in the United States, including Illinois. Specifically, Defaulting Defendants have targeted sales to

Illinois residents by setting up and operating e-commerce stores that target United States

consumers using one or more Seller Aliases, offer shipping to the United States, including Illinois ,

accept payment in U.S. dollars, and have sold products using infringing and counterfeit versions

of Plaintiff’s federally registered trademarks (the “Plaintiff’s Trademarks”) and/or bearing

unauthorized copies of Plaintiff’s federally registered copyrighted designs (the “Plaintiff’s

Copyrighted Designs”) to residents of Illinois.       Lists of Plaintiff’s Trademarks and Plaintiff’s

Copyrighted Designs are included in the charts below.

  REGIS TRATION                REGIS TERED                             INTERNATIONAL
    NUMBER                     TRADEMARK                                  CLAS S ES
                                                          For: clothing-Namely, Jeans, Pants,
                           LILLY PULITZER                 Slacks, Shirts, Belts, Jackets, Skirts and
     1,157,374
                              (word mark)                 Shorts in class 025.

                                                          For: jeans, pants, slacks, shirts, jackets,
                                                          skirts, shorts, dresses, sweaters, blouses,
                                                          swimwear, sleepwear, children's wear;
                           LILLY PULITZER
     1,926,195                                            namely, dresses in class 025
                              (word mark)
                                                          For: tote bags in class 018.

                                                          For: agenda and notebook planner
                                                          books in class 016.

                                                          For: handbags, umbrellas and knapsacks
                           LILLY PULITZER
     1,990,353                                            in class 018.
                              (word mark)
                                                          For: sleepwear, robes, footwear in class
                                                          025.



                                                  2
Case: 1:20-cv-06113 Document #: 51 Filed: 01/21/21 Page 3 of 15 PageID #:2418




REGIS TRATION         REGIS TERED                     INTERNATIONAL
  NUMBER              TRADEMARK                           CLAS S ES
                                           For: perfume, fragrances for personal
                                           use and body creams in class 003.
  3,620,844        LILLY PULITZER
                      (word mark)          For: eyeglasses, sunglasses, and
                                           eyewear cases in class 009.

                                           For: belts, raincoats, headwear, namely,
                                           children's wear, namely, sweaters,
                   LILLY PULITZER          blouses, shirts, skirts, jeans, pants,
  2,152,933
                      (word mark)          slacks and shorts in class 025.


                                           For: precious and non-precious jewelry
                   LILLY PULITZER
  2,880,228                                and watches in class 014.
                      (word mark)

                                           For: cosmetics in class 003.
                   LILLY PULITZER
  4,832,850
                      (word mark)
                                           For: protective covers and cases for cell
                                           phones, laptops and portable media
                                           players; Sunglass chains and cords in
                                           class 009.

                                           For: bowls; drinking cups; drinking
                   LILLY PULITZER
  4,111,667                                glasses, namely, tumblers; glass
                      (word mark)
                                           beverageware; Ice buckets; plastic water
                                           bottles sold empty; plates; portable
                                           coolers; reusable stainless steel water
                                           bottles sold empty; and serving trays in
                                           class 021.

                                           For: eyeglasses, sunglasses, eyewear
                                           cases, eyewear including women's and
  3,612,987
                                           children's sunglasses and ophthalmic
                                           frames in class 009.

                                           For: clothing, namely, jeans, pants,
                                           slacks, shirts, belts, jackets, skirts,
                                           shorts, dresses, sweaters, blouses,
  3,686,521
                                           swimwear, gowns, sleepwear, robes,
                                           raincoats; children's wear, namely,
                                           dresses, sweaters, blouses, shirts, jeans,
                                           pants, slacks, and shorts; footwear in

                                      3
Case: 1:20-cv-06113 Document #: 51 Filed: 01/21/21 Page 4 of 15 PageID #:2419




REGIS TRATION         REGIS TERED                       INTERNATIONAL
  NUMBER              TRADEMARK                            CLAS S ES
                                           class 025.

  3,841,879                                For: non-precious jewelry in class 014.


                      LUXLETIC             For: dresses, pants, and shirts in class
  4,729,221
                      (word mark)          025.

                     BABY LILLY            For: dresses, jumpers, and shirts in class
  5,768,102           (word mark)          025.

                     LITTLE LILLY
  4,108,919                                For: dresses in class 025.
                      (word mark)



                                           For: dresses, shirts, and swimwear in
  5,765,823
                                           class 025.



                                           For: dresses, pants, shirts, and shorts in
  5,576,301
                                           class 025.

                                           For: bags, namely, tote bags, handbags,
                                           knapsacks, beach bags, clutch bags,
                                           wallets in class 018.

                                           For: clothing, namely, jeans, pants,
                                           slacks, shirts, belts, jackets, skirts,
                                           shorts, dresses, sweaters, blouses,
                                           footwear; men's clothing, namely, swim
                                           trunks, ties and boxer shorts; men's
  3,958,316
                                           pants, sweaters, shirts in class 025.

                                           For: retail stores featuring clothing,
                                           household linens, personal fragrance,
                                           home fragrance, stationery, sunglasses,
                                           shoes, clothing accessories, bags; on-
                                           line retail store featuring clothing,
                                           household linens, personal fragrance,
                                           home fragrance, stationery, sunglasses,
                                           shoes, clothing accessories, bags in
                                           class 035.

                                      4
Case: 1:20-cv-06113 Document #: 51 Filed: 01/21/21 Page 5 of 15 PageID #:2420




 U.S. Copyright
                                Work Title                    Issue Date
Registration No.

 VAu001033885                  “Spring 2011”                 August 2, 2010

 VAu001103843           “Fall 2012 VV4 Tusk In Sun”           May 9, 2012

 VAu001134491              “Resort 2013 EJ8 Lulu”            May 15, 2013

 VAu001103576         “Resort 2012 AR3 Crown Jewels”          May 7, 2012

 VAu001134623        “Resort 2013 EK2 Feelin’ Groovy”        May 15, 2013

                     “Summer 2013 DA8 Let’s Cha Cha
 VAu001118082                                              November 21, 2012
                                 Mini.”

 VAu001201484        “2015 Resort Fall KS9 Toucan Play”    February 13, 2015

 VAu001212013           “2015 Resort LF9 Oh Shello”          May 12, 2015

 VAu001125283          “Fall 2013 DS6 Hearts a Flutter”    February 13, 2013

 VAu001118290      “Summer 2013 DQ7 She’s a Firecracker”   November 21, 2012

 VAu001142080        “Spring 2014 FE1 The Sea Soiree”       August 15, 2013

 VAu001153371         “Summer 2014 GS1 Lobstah Roll”       November 27, 2013

 VAu001153389        “Summer 2014 GK6 She She Shells”      November 26, 2013

 VAu001103512          “Fall 2012 AAA Wild Confetti”          May 9, 2012

 VAu001103494          “Fall 2012 SS6 Wild Confetti”          May 9, 2012

                      “2018 Spring Final XP8 Catch the
 VAu001291278                                               August 28, 2017
                                  Wave”

                       “Summer 2012 - Z14 You Gotta
 VAu001090664                                              November 29, 2011
                                Regatta”

 VAu001134649            “Resort 2013 E16 Mai Tai”           May 15, 2013

                      “2016 Resort Fall GM8 Jellies Be
 VAu001232196                                               August 13, 2015
                                 Jammin”


                                        5
Case: 1:20-cv-06113 Document #: 51 Filed: 01/21/21 Page 6 of 15 PageID #:2421




 U.S. Copyright
                                 Work Title                       Issue Date
Registration No.

 VAu001324373         “2019 Summer Initial Cracked Up”           June 28, 2018

                    “Spring 2013 BX1 Lucky Charms Blue
 VAu001111221                                                   August 16, 2012
                               Full Blossom”

 VAu001232291       “2016 Resort Fall OG2 Exotic Garden”        August 13, 2015

 VAu001189807      “Summer 2015 KB6 Red Right Return”          November 13, 2014

 VAu001271341           “2018 Spring Gumbo Limbo”                March 6, 2017

 VAu001200718        “2016 Spring Initial MH3 Flamenco”         March 11, 2015

 VAu001200364        “2016 Spring Initial MD6 La Playa”         March 10, 2015

 VAu001111219       “Spring 2013 CB9 Ice Cream Social”          August 16, 2012

 VAu001157836           “Fall 2014 HC2 Electric Feel”          February 24, 2014

 VAu001219943         “2016 Summer NJ7 Lovers Coral”             June 12, 2015

 VAu001125294          “Fall 2013 DY8 Bait and Switch”         February 26, 2013

 VAu001189684         “Summer 2015 KD1 Casa Marina”            November 13, 2014

 VAu001238224      “Spring 2017 Initial RI3 Guilty Pleasure”     March 1, 2016

 VAu001201471       “2015 Resort Fall KT7 Private Island”      February 13, 2015

                     “2018 Fall Final BE1 Mermaid Cove
 VAu001308176                                                  February 23, 2018
                      Engineered Skipper Dress Border”

                     “2016 Resort Fall OE9 Psychedelic
 VAu001238724                                                  February 18, 2016
                                Sunshine”

 VAu001134489       “Resort 2013 FD8 Written in the Sun”         May 15, 2013

 VAu001315214      “2019 Spring Initial Kaleidoscope Coral”      March 9, 2018

 VAu001315218         “2019 Spring Initial Maybe Gator”          March 9, 2018

 VAu001301910          “2018 Resort Initial Half Shell”        November 22, 2017

 VAu001315632       “2019 Spring Initial Sway This Way”          March 9, 2018


                                         6
   Case: 1:20-cv-06113 Document #: 51 Filed: 01/21/21 Page 7 of 15 PageID #:2422




   U.S. Copyright
                                       Work Title                           Issue Date
  Registration No.

   VAu001301968             “2018 Resort Initial Zest For Life”         November 22, 2017

   VAu001330726         “2019 Spring Final 101378 Call My Shell
                                                                         August 16, 2018
                        Phone Engineered Swim One Piece Front”

   VAu001330730         “2019 Spring Final 101379 Call My Shell
                                                                         August 16, 2018
                         Phone Engineered Swim Bikini Bottom”

   VAu001315624            “2019 Spring Initial Sway This Way
                                                                          March 9, 2018
                                   Engineered Swim”

   VAu001329738           “2019 Spring Final 401975 Sway This
                                                                         August 16, 2018
                                 Way Engineered Tote”

   VAu001298817             “2018 Resort Initial Postcard From
                                                                        November 22, 2017
                                       Positano”

   VAu001232291           “2016 Resort Fall OG2 Exotic Garden”           August 13, 2015

    VAu00988604                “Lilly Pulitzer Resort 2009”               January 7, 2009

   VAu001232261            “2016 Resort Fall OF9 Island Time”            August 13, 2015

   VAu001255489             “2016 Resort PE7 Safari Sighted”               May 27, 2016

   VAu001103578            “Resort 2012 AR6 Moving Slowly”                 May 7, 2012

   VAu001153454          “Summer 2014 GM8 Jellies Be Jammin”            November 26, 2013


       THIS COURT FURTHER FINDS that Defaulting Defendants are liable for willful federal

trademark infringement and counterfeiting (15 U.S.C. § 1114), false designation of origin (15

U.S.C. § 1125(a)), and copyright infringement (17 U.S.C. §§ 106 and 501, et seq.).

       IT IS HEREBY ORDERED that Plaintiff’s Motion for Entry of Default and Default

Judgment is GRANTED in its entirety, that Defaulting Defendants are deemed in default and that

this Final Judgment is entered against Defaulting Defendants.




                                               7
     Case: 1:20-cv-06113 Document #: 51 Filed: 01/21/21 Page 8 of 15 PageID #:2423




        IT IS FURTHER ORDERED that:

1.      Defaulting Defendants, their affiliates, officers, agents, servants, employees, attorneys,

        confederates, and all persons acting for, with, by, through, under or in active concert or

        participation with them be permanently enjoined and restrained from:

        a. using Plaintiff’s Trademarks or any reproductions, counterfeit copies or colorable

           imitations thereof in any manner in connection with the distribution, marketing,

           advertising, offering for sale, or sale of any product that is not a genuine Plaintiff’s

           product or not authorized by Plaintiff to be sold in connection with Plaintiff’s

           Trademarks;

        b. reproducing, distributing copies of, making derivative works of, or publicly displayin g

           the Plaintiff’s Copyrighted Designs in any manner without the express authorization of

           Plaintiff;

        c. passing off, inducing, or enabling others to sell or pass off any product as a genuine

           Plaintiff’s product or any other product produced by Plaintiff, that is not Plaintiff’s or

           not produced under the authorization, control or supervision of Plaintiff and approved

           by Plaintiff for sale under the Plaintiff’s Trademarks and/or the Plaintiff’s Copyrighted

           Designs;

        d. committing any acts calculated to cause consumers to believe that Defaulting

           Defendants’ products are those sold under the authorization, control or supervision of

           Plaintiff, or are sponsored by, approved by, or otherwise connected with Plaintiff;

        e. further infringing the Plaintiff’s Trademarks and/or the Plaintiff’s Copyrighted Designs

           and damaging Plaintiff’s goodwill; and



                                                 8
     Case: 1:20-cv-06113 Document #: 51 Filed: 01/21/21 Page 9 of 15 PageID #:2424




        f. manufacturing, shipping, delivering, holding for sale, transferring or otherwise moving,

           storing, distributing, returning, or otherwise disposing of, in any manner, products or

           inventory not manufactured by or for Plaintiff, nor authorized by Plaintiff to be sold or

           offered for sale, and which bear any of Plaintiff’s trademarks, including the Plaintiff’s

           Trademarks, or any reproductions, counterfeit copies or colorable imitations thereof

           and/or which bear the Plaintiff’s Copyrighted Designs.

2.      Upon Plaintiff’s request, any third party with actual notice of this Order who is providing

        services for any of the Defaulting Defendants, or in connection with any of Defaulting

        Defendants’ Online Marketplaces, including, without limitation, any online marketplace

        platforms such as eBay Inc. (“eBay”), AliExpress, Alibaba Group Holding Ltd.

        (“Alibaba”), Amazon.com, Inc. (“Amazon”), and ContextLogic Inc. d/b/a Wish.com

        (“Wish.com”), (collectively, the “Third Party Providers”) shall, within ten (10) business

        days after receipt of such notice, disable and cease displaying any advertisements used by

        or associated with Defaulting Defendants in connection with the sale of unauthorized and

        infringing goods using the Plaintiff’s Trademarks or bearing unauthorized copies of the

        Plaintiff’s Copyrighted Designs.

3.      Pursuant to 15 U.S.C. § 1117(c)(2), Plaintiff is awarded statutory damages from each of

        the Defaulting Defendants in the amount of one hundred fifty thousand dollars ($150,000)

        for willful use of counterfeit Plaintiff’s Trademarks on products sold through at least the

        Seller Aliases. The one hundred fifty thousand dollar ($150,000) award shall apply to each

        distinct Defaulting Defendant only once, even if they are listed under multiple different

        aliases in the Complaint and Schedule A.




                                                 9
     Case: 1:20-cv-06113 Document #: 51 Filed: 01/21/21 Page 10 of 15 PageID #:2425




4.       Pursuant to 17 U.S.C. § 504(c)(2), Plaintiff is awarded statutory damages from each of the

         Defaulting Defendants in the amount of one hundred thousand dollars ($100,000) for

         willful copyright infringement of the Plaintiff’s Copyrighted Designs. The one hundred

         thousand dollar ($100,000) award shall apply to each distinct Defaulting Defendant only

         once, even if they are listed under multiple different aliases in the Complaint and Schedule

         A.

5.       Plaintiff may serve this Order on Third Party Providers, including PayPal, Inc. (“PayPal”),

         Alipay, Alibaba, Ant Financial Services Group (“Ant Financial”), Wish.com, and Amazon

         Pay, by e-mail delivery to the e-mail addresses Plaintiff used to serve the Temporary

         Restraining Order on the Third Party Providers.

6.       Any Third Party Providers holding funds for Defaulting Defendants, including PayPal,

         Alipay, Alibaba, Ant Financial, Wish.com, and Amazon Pay, shall, within ten (10) business

         days of receipt of this Order, permanently restrain and enjoin any financial accounts

         connected to Defaulting Defendants’ Seller Aliases or Online Marketplaces from

         transferring or disposing of any funds, up to the above identified statutory damages award,

         or other of Defaulting Defendants’ assets.

7.       All monies, up to the above identified statutory damages award, currently restrained in

         Defaulting Defendants’ financial accounts, including monies held by Third Party Providers

         such as PayPal, Alipay, Alibaba, Ant Financial, Wish.com, and Amazon Pay, are hereby

         released to Plaintiff as partial payment of the above-identified damages, and Third Party

         Providers, including PayPal, Alipay, Alibaba, Ant Financial, Wish.com, and Amazon Pay,

         are ordered to release to Plaintiff the amounts from Defaulting Defendants’ financial

         accounts within ten (10) business days of receipt of this Order.



                                                  10
     Case: 1:20-cv-06113 Document #: 51 Filed: 01/21/21 Page 11 of 15 PageID #:2426




8.       Until Plaintiff has recovered full payment of monies owed to it by any Defaulting

         Defendant, Plaintiff shall have the ongoing authority to serve this Order on Third Party

         Providers, including PayPal, Alipay, Alibaba, Ant Financial, Wish.com, and Amazon Pay,

         in the event that any new financial accounts controlled or operated by Defaulting

         Defendants are identified.   Upon receipt of this Order, Third Party Providers, including

         PayPal, Alipay, Alibaba, Ant Financial, Wish.com, and Amazon Pay, shall within ten (10)

         business days:

         a. locate all accounts and funds connected to Defaulting Defendants’ Seller Aliases and

            Online Marketplaces, including, but not limited to, any financial accounts connected to

            the information listed in Schedule A hereto, the e-mail addresses identified in Exhibit

            3 to the Declaration of Suraj A. Palakshappa, and any e-mail addresses provided for

            Defaulting Defendants by third parties;

         b. restrain and enjoin such accounts or funds from transferring or disposing of any money

            or other of Defaulting Defendants’ assets; and

         c. release all monies, up to the above identified statutory damages award, restrained in

            Defaulting Defendants’ financial accounts to Plaintiff as partial payment of the above-

            identified damages within ten (10) business days of receipt of this Order.

9.       In the event that Plaintiff identify any additional online marketplace accounts or financial

         accounts owned by Defaulting Defendants, Plaintiff may send notice of any supplemental

         proceeding to Defaulting Defendants by e-mail at the e-mail addresses identified in Exhibit

         3 to the Declaration of Suraj A. Palakshappa and any e-mail addresses provided for

         Defaulting Defendants by third parties.




                                                   11
  Case: 1:20-cv-06113 Document #: 51 Filed: 01/21/21 Page 12 of 15 PageID #:2427




10.    The ten thousand dollar ($10,000) cash bond posted by Plaintiff, including any interest

       minus the registry fee, is hereby released to Plaintiff or its counsel, Greer, Burns & Crain,

       Ltd. The Clerk of the Court is directed to return the cash bond previously deposited with

       the Clerk of the Court to Plaintiff or its counsel by check made out to the Greer Burns &

       Crain IOLTA account.

This is a Final Judgment.

DATED: January 21, 2021


                                             Virginia M. Kendall
                                             United States District Judge




                                                12
 Case: 1:20-cv-06113 Document #: 51 Filed: 01/21/21 Page 13 of 15 PageID #:2428




  Sugartown Worldwide LLC v. HomeBeauty handwork Store, et al., - Case No. 20-cv-6113

                                    Schedule A
No.   Seller Aliases                                No.   Seller Aliases
  1   HomeBeauty handwork Store                       2   WELOS Official Store
  3   KYYZROZZZ 2 Store                               4   Shop204286 Store
  5   DISMISSED                                       6   Mymoon Home
  7   DecorBetter Store                               8   THE DECOR Store
  9   topribbon Store                                10   Shop2850021 Store
 11   DISMISSED                                      12   Abou jewelry accessories(min,orders8$)
 13   Q&N Official Store                             14   ZXZXOON Official Store
 15   Shop4505009 Store                              16   DEKEY Store
 17   RIANCY BeautyDecorHome Store                   18   Shop4607024 Store
 19   Shop4637141 Store                              20   Dafield Store
 21   Yebeile Daily Goods Store                      22   T&S Industrial Co.,Ltd
 23   Shop5266011 Store                              24   DHK Decoration Store
 25   Shop5479049 Store                              26   MY@L Store
 27   Professional Customize Your Life Store         28   Shop5779612 Store
 29   Shop5798754 Store                              30   Shop5873317 Store
 31   Shop5883305 Store                              32   Shop5972498 Store
 33   Shop5972499 Store                              34   Shop900245483 Store
 35   Shop900246478 Store                            36   Shop900249046 Store
 37   Wholesales sales Store                         38   Shop910318197 Store
 39   Shop910341180 Store                            40   Shop910352012 Store
 41   Shop912548 Store                               42   gQuTieLinBand
 43   Wennty                                         44   Marissa Thomas
 45   0w1Ocl                                         46   DISMISSED
 47   Dong Ming rong 'an barber shop                 48   Sebastian Fulcher
 49   FoShanShiNanHaiQuLiWanChenBaiHuoDian           50   ZhaoHuFuShi
 51   longgangzhenwufendoubuqingchunnaicha           52   HeyIN Ya
 53   UxaliO                                         54   Betty-Ei
 55   Lvjia-Esn                                      56   DISMISSED
 57   DISMISSED                                      58   DISMISSED
 59   NB.SD2DG1                                      60   DISMISSED
 61   Derrick Lowell                                 62   jnfrdx9j
 63   YolandaRHardi                                  64   DISMISSED
 65   GOOTAO                                         66   DISMISSED
 67   HUANGZTZHAO                                    68   youchencanyin
 69   ReNee Perry                                    70   DISMISSED
 71   LIZTWEI                                        72   shengyixinshangmao


                                               13
 Case: 1:20-cv-06113 Document #: 51 Filed: 01/21/21 Page 14 of 15 PageID #:2429



No.   Seller Aliases                                No.   Seller Aliases
 73   ErGouZi                                        74   DISMISSED
 75   sfjhyjh                                        76   DISMISSED
 77   BaiQuanXian                                    78   Solardragon
 79   yixingshi guanlinzhenyingerxiaochidian         80   Lin mei
 81   Enlightenment Trading                          82   WINEAAS
 83   Maossth                                        84   dfhjfsdbujs
 85   huanyuzhou2342                                 86   Timothy Wayne Roberts
 87   DISMISSED                                      88   Williss TeK
 89   mark mark                                      90   Awesome-experience
 91   DISMISSED                                      92   Hinlshdf
 93   zhengdingxianjingrutudoufendian                94   ksdjvou
 95   YINREN                                         96   xu guilong
 97   utheak                                         98   Shiemis
 99   Embrace The Future                            100   DISMISSED
101   FuPingXianMuJinFuZhuangDian                   102   Bay-babys
103   DISMISSED                                     104   DISMISSED
105   Home-Grocery-Store                            106   DISMISSED
107   DISMISSED




No.   Online Marketplaces                           No.   Online Marketplaces
  1   aliexpress.com/store/1552355                    2   aliexpress.com/store/1665606
  3   aliexpress.com/store/1817382                    4   aliexpress.com/store/204286
  5   DISMISSED                                       6   aliexpress.com/store/212027
  7   aliexpress.com/store/2661047                    8   aliexpress.com/store/2788110
  9   aliexpress.com/store/2844010                   10   aliexpress.com/store/2850021
 11   DISMISSED                                      12   aliexpress.com/store/324543
 13   aliexpress.com/store/410826                    14   aliexpress.com/store/4433178
 15   aliexpress.com/store/4505009                   16   aliexpress.com/store/4507048
 17   aliexpress.com/store/4574067                   18   aliexpress.com/store/4607024
 19   aliexpress.com/store/4637141                   20   aliexpress.com/store/4646109
 21   aliexpress.com/store/4920042                   22   aliexpress.com/store/503211
 23   aliexpress.com/store/5266011                   24   aliexpress.com/store/5379226
 25   aliexpress.com/store/5479049                   26   aliexpress.com/store/5521031
 27   aliexpress.com/store/5606572                   28   aliexpress.com/store/5779612
 29   aliexpress.com/store/5798754                   30   aliexpress.com/store/5873317
 31   aliexpress.com/store/5883305                   32   aliexpress.com/store/5972498
 33   aliexpress.com/store/5972499                   34   aliexpress.com/store/900245483
 35   aliexpress.com/store/900246478                 36   aliexpress.com/store/900249046


                                               14
 Case: 1:20-cv-06113 Document #: 51 Filed: 01/21/21 Page 15 of 15 PageID #:2430



No.   Online Marketplaces                        No.   Online Marketplaces
 37   aliexpress.com/store/900250312              38   aliexpress.com/store/910318197
 39   aliexpress.com/store/910341180              40   aliexpress.com/store/910352012
 41   aliexpress.com/store/912548                 42   amazon.com/sp?seller=A13U4IRSKVGC8K
 43   amazon.com/sp?seller=A167LFRBBHMQGD         44   amazon.com/sp?seller=A16A8LU73GTYNW
 45   amazon.com/sp?seller=A18JHX6VMTVGK6         46   DISMISSED
 47   amazon.com/sp?seller=A1AJG6TFHL80VY         48   amazon.com/sp?seller=A1AVPSUT6YKP18
 49   amazon.com/sp?seller=A1B3RODYUO95AF         50   amazon.com/sp?seller=A1I17D0WOU63SG
 51   amazon.com/sp?seller=A1LU5NGFZN9MCD         52   amazon.com/sp?seller=A1M7S2QRN6DEN
                                                       D
53    amazon.com/sp?seller=A1S8HPK44EJWYM         54   amazon.com/sp?seller=A1UPWI9D186AEP
55    amazon.com/sp?seller=A1WRPLG1CLPFYD         56   DISMISSED
57    DISMISSED                                   58   DISMISSED
59    amazon.com/sp?seller=A265EFWLOA7S1          60   DISMISSED
61    amazon.com/sp?seller=A29CT1FGF1S8S3         62   amazon.com/sp?seller=A29QYH8EK800YE
63    amazon.com/sp?seller=A2A3RQAFAVO4QC         64   DISMISSED
65    amazon.com/sp?seller=A2EOCL2HBEFE8Z         66   DISMISSED
67    amazon.com/sp?seller=A2L9KGZA4HH19T         68   amazon.com/sp?seller=A2LVKB1RVFU1U5
69    amazon.com/sp?seller=A2O1R7PAXGINX7         70   DISMISSED
71    amazon.com/sp?seller=A2RQHQUXP5O5CJ         72   amazon.com/sp?seller=A2SO9KD55V0N0E
73    amazon.com/sp?seller=A2T70T6GS3ZDYO         74   DISMISSED
75    amazon.com/sp?seller=A2WWKUJNZVGCS          76   DISMISSED
      Y
77    amazon.com/sp?seller=A31XH0GAL7ZNHL         78   amazon.com/sp?seller=A331BEGGEXDRRS
79    amazon.com/sp?seller=A33MBELMU5X9A5         80   amazon.com/sp?seller=A33S5D8V8WN444
81    amazon.com/sp?seller=A35H4KIUINM7S9         82   amazon.com/sp?seller=A3C875E3OK4548
83    amazon.com/sp?seller=A3CUVTKG2SXC8B         84   amazon.com/sp?seller=A3ENISS0H1O6OD
85    amazon.com/sp?seller=A3HYN662HOIH9F         86   amazon.com/sp?seller=A3IJY0467QJLEC
87    DISMISSED                                   88   amazon.com/sp?seller=A3NNOG13E1AOF
                                                       M
89 amazon.com/sp?seller=A3ODWGKLASH1ZC            90 amazon.com/sp?seller=A3OE868BJPCG1R
 91   DISMISSED                                   92   amazon.com/sp?seller=A3QUELBO8YSQ4D
 93   amazon.com/sp?seller=A3SUXOQ9DSK9K4         94   amazon.com/sp?seller=A3VAZCIT9YBD73
 95   amazon.com/sp?seller=A63YY38ILKT72          96   amazon.com/sp?seller=A7IS0P920DTNI
 97   amazon.com/sp?seller=A8L5JNI3K8OHB          98   amazon.com/sp?seller=A91EISPC1T0OI
 99   amazon.com/sp?seller=ABLS8Q1J0KSRD         100   DISMISSED
101   amazon.com/sp?seller=AJ3WLHFPO9O3R         102   amazon.com/sp?seller=AKFEJK7IK0GN7
103   DISMISSED                                  104   DISMISSED
105   amazon.com/sp?seller=AVIPCAWWJVQS9         106   DISMISSED
107   DISMISSED



                                            15
